Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to App#15931052 filed 05/13/2020

Status of Claims
Claims 1-16 are currently pending and have been rejected as follows.

Priority
	Examiner noted Applicants claiming Priority from Provisional App# 62893276
filed 08/29/2019. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Objections
Claims 6, 14 are dependent and objected for informally reciting, among others:
	* “segregate the one or more control stores by a time series clustering algorithm to continuously evaluates each control store and then decided which cluster a control store falls into” (bolded emphasis added) 
- Instead of grammatically correct -
	* “segregate the one or more control stores by a time series clustering algorithm to continuously evaluates each control store and then decide[[ which cluster a control store falls into” (bolded emphasis added).
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea as follow, except where strikethrough: 
	
	
	
		receiving data associated with the store identifier for the test store and data associated with potential control stores; 
		identifying one or more control stores from the plurality of stores for the test store identifier using Dynamic Time Warping (DTW) using the data associated with the test store identifier to rank a similarity of one or more of the plurality of stores as a control store to the test store, wherein the one or more control stores have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the DTW; 
		receiving at least one result from testing out the feature in the test store after the one or more control stores are identified; 
		determining whether the at least one result of testing the feature in the test store is a change that is statistically significant from a related feature in the one or more control stores; and 
		displaying, .  
(independent Claims 1, 9)
	
(dependent Claims 2, 10)
	
(dependent Claims 3, 11)
	wherein the scenarios are performed using historical orders made during a specified time period
(dependent Claims 4, 12)
  	
(dependent Claims 5, 13)
	“
	“segregate the one or more control stores into similar clusters based on predefined factors; 
	segregate the one or more control stores by a time series clustering algorithm to continuously evaluates each control store and then decided which cluster a control store falls into; and 
	change the predefined factors and re-segregate the one or more control stores
(dependent Claims 6, 14)
	processes data associated with one or more possible control stores using a time series clustering algorithm which segregates the one or more control stores into various clusters; and 
	uses the processed data as criteria to generate the one or more control stores for the test store
(dependent Claims 7, 15)
	wherein the at least one result of the feature is evaluated based on at least one of sales data, footfalls or wait time
(dependent Claims 8, 16)

Per Step 2A prong one, Examiner finds that said limitations recite, describe or set forth multiple groupings of the abstract idea, when tested per MPEP 2106.04(a) last ¶. 
	Here, except where strikethrough, said limitations fall within the abstract grouping of “Certain Methods of Organizing Human Activities” as:
	- fundamental practices [here “determining effectiveness of feature changes” (i.e. “change in product price, product location, product-related service or product availability”) “made within a store” at independent Claims 1, 9; “a plurality of data sets, each data set associated with one of a plurality of stores, each store identified by a store identifier”, “receiving data associated with the store identifier for the test store and data associated with potential control stores” at independent Claims 1, 9; “historical orders made during a specified time period” at dependent Claims 4, 12; “one result of the feature is evaluated based on at least one of sales data, footfalls or wait time” at dependent Claims 8, 16; “generate scenarios and at least one comparison between scenario information” at dependent Claims 2, 10, “display scenario information” at dependent Claims 3, 11] and 
	- business relations  [here “generate” “control store(s) for test store” at dependent Claims 7, 15, “receiving at least one result” “in the test store after the” “control store(s) are identified”, “determining whether the” “result of testing the feature in test store is a change” “from related feature in control stores at independent Claims 1,9; “segregate  the” “control store(s) into similar clusters”  dependent Claims 6, 14]. MPEP 2106.04(a)(2)II.
	Such “Certain Methods of Organizing Human Activities” are further implemented as “Mathematical Relationships” expressed in words [here “identifying” “control store(s)” “for the test store identifier using Dynamic Time Warping (DTW) using the data associated with the test store identifier to rank a similarity of the plurality of store(s) as a control store to the test store, wherein the control store(s) have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the DTW”, “determining whether the at least one result of testing the feature in the test store is a change that is statistically significant from a related feature in the control store(s)” at independent Claims 1, 9; “lift of the test store and a distribution of the control store(s) according to the lift” dependent claims 5, 13, “segregate the control store(s) into similar clusters based on predefined factors”; “segregate the one or more control stores by a time series clustering algorithm to continuously evaluates each control store and then decided which cluster a control store falls into”; “and” “change the predefined factors and re-segregate the control store(s)”- dependent Claims 6,14). See MPEP 2106.04(a)(2) I.
	Based on such preponderance of evidence Examiner submits that the claims do recite, describe, or at least set forth the abstract exception. Step 2A prong one.
--------------------------------------------------------------------------------------------------------------------- This judicial exception is not integrated into a practical application because the additional computer-based elements, initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. Examiner points to 
MPEP 2106.05(f) to show the combined capabilities of the additional elements to:
	* store [here “at least one data storage device holding a plurality of data sets, each data set associated with one of a plurality of stores, each store identified by a store identifier” at independent Claims 1, 9] receive [here “testing module when executed: receiving data associated with the store identifier for the test store and data associated with potential control stores” at independent Claims 1, 9] and transmitting data / require software use to tailor info and provide it to user on a computer [here “via the dashboard display”, “displaying” “a result of determining whether the change made in the test store is statistically significant” at independent Claims 1, 9; “dashboard display is further configured to display details” at dependent Claims 5, 13] as merely examples of applying the abstract idea, which do not integrate the abstract idea into a practical application.  
MPEP 2106.05(h) also reveals that narrowing the abstract idea [here including the “stores” “segregation”] to a field of use or technological environment [here “machine learning”], which do not integrate the abstract idea into a practical application.
	Based on such preponderance of evidence Examiner submits that the additional, computer based elements [initially strikethrough above] do not integrate the abstract idea into a practical application when tested per Step 2A prong two.





The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself, in light of MPEP 2106.05(f), as option for evidence. Assuming arguendo that, aside from MPEP 2106.05(f) above, that additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine and conventional, Examiner would point to MPEP 2106.05(d)(II), to demonstrate that the following computer-implemented functions as well-understood, routine and conventional: 
	- storing and retrieving information in memory [here “at least one data storage device holding a plurality of data sets, each data set associated with one of a plurality of stores, each store identified by a store identifier” at independent Claims 1, 9]
	- performing repetitive calculations [here “determining whether the at least one result of testing the feature in the test store is a change that is statistically significant from a related feature in the control stores” at independent Claims 1, 9; “machine learning module configured to” “segregate the control stores by a time series clustering algorithm to continuously evaluates each control store and then decided which cluster a control store falls into”, “re-segregate the one or more control stores” at dependent Claims 6, 14].
	- gathering statistics [here “the testing module when executed” “receiving data associated with the store identifier for the test store and data associated with potential control stores”, “receiving at least one result from testing out the feature in the test store after the one or more control stores are identified”; at independent Claims 1, 9],
	- arranging hierarchy of groups [here “testing module, when executed is configured to generate scenarios and at least one comparison between scenario information”- dependent Claims 2, 10; “wherein the dashboard display is further configured to display” “a distribution of the one or more control stores according to the lift” at dependent Claims 5, 13; “wherein testing module, when identifying the one or more control stores: processes data associated with possible control store(s) using a time series clustering algorithm which segregates the control store(s) into various clusters; and uses the processed data as criteria to generate the control store(s) for the test store” at dependent Claims 7, 15] 
updating an activity log / electronic recordkeeping [here “scenarios are performed using historical orders made during a specified time period” at dependent Claims 4, 12].  
	- sorting information [here “testing module when executed” “identifying” “control store(s)” “to rank a similarity of” “the plurality of stores as a control store to the test store” at independent Claims 1, 9; “segregate the” “control stores into similar clusters based on predefined factors”, “segregate the” “control stores by a time series clustering algorithm to continuously evaluates each control store and then decide which cluster a control store falls into”; and “change the predefined factors and re-segregate the one or more control stores” at  dependent Claims 6, 14].
	If necessary, Examiner would also point as evidence to Applicant’s own Original Specification as well as several publication demonstrating the conventionality of the additional, computer-based elements:
Original specification ¶ [0037]: “Memory 606 can include a computer system memory or random access memory, such as DRAM, SRAM, EDO RAM, and the like. Memory 606 can include other types of memory as well, or combinations thereof. In some embodiments, a customer can interact with computing device 600 through a visual display device 618, such as a touch screen display or computer monitor, which can display one or more customer interfaces 622 that can be provided in accordance with exemplary embodiments. Visual display device 618 may also display other aspects, elements and/or information or data associated with exemplary embodiments. Computing device 600 may include other I/O devices for receiving input from a customer, for example, a keyboard or any suitable multi-point touch interface 608, a pointing device 610 (e.g., a pen, stylus, mouse, or trackpad). The keyboard 608 and pointing device 610 may be coupled to visual display device 618. Computing device 600 may include other suitable conventional I/O peripherals”. 
Original specification ¶ [0038]: “Computing device 600 can also include one or more storage devices 624, such as a hard-drive, CD-ROM, or other computer readable media, for storing data and computer- readable instructions and/or software. Exemplary storage device 624 can also store one or more storage devices for storing any suitable information required to implement exemplary embodiments”.
Original Specification ¶ [0041] 2nd sentence: “The generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the invention”
Original Specification ¶ [0041] 3rd - 4th sentences: Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art will realize that the invention may be practiced without the use of these specific details
Original specification ¶ [0041] last two sentences: “In other instances, well-known structures and processes are shown in block diagram form in order not to obscure the description of the invention with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein”.
Original Specification ¶ [0042] 5th sentence: “those of ordinary skill in the art will understand that various substitutions and alterations in form and detail can be made therein without departing from the scope of the invention”.
Original Specification ¶ [0043] 2nd sentence: “One of ordinary skill in the art will recognize that exemplary methods can include more or fewer steps than those illustrated in the exemplary flowcharts”.

	Finally, if additional evidence is still required to demonstrate for conventionality of “machine learning” as the additional element of dependent.  Examiner would point to the following publications:
	* US 20050283511 A1 ¶ [0064] 1st sentence: “With conventional anomaly detection systems that use machine learning, a data entry is regarded as an anomaly if it does not fall into any of the previously segregated spaces for normal data”

- In Conclusion -
Claims 1-16 although directed to statutory categories (system” or machine and “method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 

Examining Claims with respect to prior art
- the claims overcome the prior art -
Claims 1-16 have overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art.  The closest prior art is
	
	* Ganti US 20200273052 A1 hereinafter Ganti teaching at ¶ [0070] ,machine learning of discriminating sequence patterns between customer journeys by comparing multiple discrimination sequence pattern models using one or more various distance algorithms, such as, for example, dynamic time warping ("DTW") with Ganti  ¶ [0017] last sentence further defining a customer journey to also include: step(s) or sequence(s) that customers experience, perform, or consider while in engaging with a selected entity (e.g., purchasing or reviewing a product in an online experience, retail experience, or a service, or any combination). However Ganti is focused on the customer at the micro level and not on the stores at the macro level. Thus neither Ganti, nor any other prior art: 
teaches or suggest either alone or together with adequate rationales, the combination of  
	
	* “determining whether the at least one result of testing the feature in the test store is a change that is statistically significant from a related feature in the one or more control stores”; by previously “identifying one or more control stores from the plurality of stores for the test store identifier using Dynamic Time Warping (DTW) using the data associated with the test store identifier to rank a similarity of one or more of the plurality of stores as a control store to the test store, wherein the one or more control stores have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the DTW” and “receiving at least one result from testing out the feature in the test store after the one or more control stores are identified”.










Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:

* US 9336493 B2 Systems and methods for clustering time series data based                       on forecast distributions, teaching at column 4 lines 28-47: “consider retail sales data for two stores. In the example shown in Fig. 2, the forecast of sales increment from the two stores is the same (i.e., the predicted mean is Zero), but their standard deviations are different. In this situ ation, without considering the forecast distribution, the two stores would likely be clustered into the same segment and may thus be assigned the same sales price policy for the next week. In contrast, the example illustrated in FIG.3 shows two different forecasts, one with a Zero forecast and the other with a forecast of 50 (mean=50), but their standard deviations are the same (STD-75). If we just consider the predicted mean, the two stores in the example of FIG.3 may be classified into different segments. However, based on Kullback-Leibler divergence, the stores in FIG.3 (K-L distance=0.22) are much closer to each other in sales increment forecasting than the two stores in the example of FIG. 2 (K-L distance=1.78). That is, based on the Kullback-Leibler divergence, the two stores in FIG. 2 are less likely to be clustered into the same segment than the two stores in FIG.3, even though the forecast values for the two stores in Fig. 2 are the same”. Also column 7 lines 8-14: Fig. 19 is a flow diagram of an example method 1400 for clustering time series databased on forecast distributions. At 1410, time series data is received relating to one or more aspects of a physical process, such as time series data relating to inventory items, time series data relating to sales, and/or other Suitable types of time series data

* US 20200294067 A1 Time series clustering analysis for forecasting demand







OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	June 24th, 2021